Case 2:17-cv-07639-SJO-KS Document 550-2 Filed 12/11/19 Page 1 of 2 Page ID
                                #:22436


 1
 2
 3
 4
 5
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                           WESTERN DIVISION

11 JUNO THERAPEUTICS, INC.,               Case No. 2:17-cv-07639-SJO-KSx
   MEMORIAL SLOAN KETTERING
12 CANCER CENTER, AND SLOAN               [PROPOSED] ORDER GRANTING
                                          PLAINTIFFS’ RULE 50(a) MOTION
13 KETTERING INSTITUTE FOR                FOR JUDGMENT AS A MATTER OF
   CANCER RESEARCH,                       LAW
14
            Plaintiffs,
15
        v.                                Hon. S. James Otero
16
   KITE PHARMA, INC.,                     Date:    December 3, 2019
17                                        Time:    8:30 am
            Defendant.                    Place:   Courtroom 10C
18
19 AND RELATED COUNTERCLAIMS
20
21
22
23
24
25
26
27
28
                                                   [PROPOSED] ORDER GRANTING PLAINTIFFS’ RULE 50(a)
                                                         MOTION FOR JUDGMENT AS A MATTER OF LAW
                                                                        Case No. 2:17-cv-07639-SJO-KSx
Case 2:17-cv-07639-SJO-KS Document 550-2 Filed 12/11/19 Page 2 of 2 Page ID
                                #:22437


 1        Presently before the Court is Plaintiffs’ Rule 50(a) Motion For Judgment As A
 2 Matter Of Law. Having considered the submissions and arguments of the parties, the
 3 Court hereby GRANTS Plaintiffs’ motion and ORDERS:
 4        Judgment as a matter of law is entered in favor of Plaintiffs as follows: (1) Kite
 5 infringes the asserted claims of the ’190 Patent, and Kite’s counterclaim of
 6 noninfringement is dismissed; (2) Kite’s defense that the Certificate of Correction is
 7 invalid is dismissed; (3) Kite’s defense that the asserted claims of the ’190 Patent are
 8 invalid for lack of enablement is dismissed; (4) Kite’s defense that the asserted claims
 9 of the ’190 Patent are invalid for lack of written description is dismissed; and (5) all
10 of Kite’s counterclaims of invalidity are dismissed.
11
12        IT IS SO ORDERED.
13
14 Dated:                    , 2019
15
16
                                                  HONORABLE S. JAMES OTERO
17
                                                  UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                          [PROPOSED] ORDER GRANTING PLAINTIFFS’ RULE 50(a)
                                                                MOTION FOR JUDGMENT AS A MATTER OF LAW
                                            -1-                                Case No. 2:17-cv-07639-SJO-KSx
